    Case: 1:19-cr-00012-SJD Doc #: 19 Filed: 02/14/19 Page: 1 of 2 PAGEID #: 47




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



UNITED STATES OF AMERICA,
                Plaintiff,
                                                                CASE NO: 19-CR-012-2
        vs.

RANDY D. GOODMAN,                                                DETENTION ORDER
              Defendant.


        The defendant is charged with a felony involving possession or use of a firearm, destructive
device, or other dangerous weapon. On the government's motion, the court held a detention
hearing under the Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must
be detained pending trial.

       Based on the evidence presented and information of record, the court finds by clear and
convincing evidence that the defendant's release would pose a risk of harm to the public.
        In addition to the reasons more particularly stated on the record in open court at the
detention hearing, the court finds that the nature of and circumstances surrounding the charges
against the defendant demonstrate that there are no conditions or combination of conditions that
would reasonably assure the safety of any other person and the community if the defendant were
released on bond. The offenses charged involve destructive devices, for which danger is plainly
contemplated by the express reference to such devices in the first of the § 3142(g) factors. The
weight of the evidence also supports detention based on danger. By proffer of the government,
the defendant engaged in ongoing discussions and actions to design and construct destructive
devices that were intended to inflict serious injury or death. The defendant repeatedly referenced
the Boston Marathon bombing as an example of a remote detonation system that was successful
and his desire to use the “same type of concept.” The defendant detonated “crater maker” devices
(carbon dioxide cartridges containing an energetic powder and a fusing system) at his property that
a co-conspirator constructed and expressed his desire to “make a bunch of them.” A search of the
defendant’s residence revealed a pipe that had been thrown as part of the testing of the destructive
devices, numerous firearms, including semi-automatic weapons, numerous rounds of ammunition,
and high capacity magazines that were loaded. The defendant is the de facto leader of a local
militia group who is trained in survival tactics. The defendant also lives on a 120-acre farm, which
would greatly inhibit the opportunity to control or regulate his actions. Finally, the nature and
seriousness of the risk supports detention as the mere possession of a “crater maker” presents a
substantial risk of physical injury to others. See United States v. O'Neill, 144 F. Supp.3d 428, 437
(W.D.N.Y. 2015), aff’d, No. 15-3837 (2nd Cir. Feb. 19, 2016) (and cases cited therein). The Court
    Case: 1:19-cr-00012-SJD Doc #: 19 Filed: 02/14/19 Page: 2 of 2 PAGEID #: 48




determines that conditions which restrict defendant’s travel, personal contacts, and possession of
drugs, alcohol, and/or firearms; require reporting, education, employment, or treatment; or monitor
defendant’s movements or conduct; or any combination of these conditions or others currently
proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate the risks posed if
the defendant is released.

                                Directions Regarding Detention

        The defendant is committed to the custody of the Attorney General or a designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or held in custody pending appeal. The defendant must be
afforded a reasonable opportunity to consult privately with defense counsel. On order of the
United States Court or on request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to the United States marshal for a court
appearance.

       Dated February 14, 2019

                                              BY THE COURT: s/Karen L. Litkovitz
